Citation Nr: 0333097	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  94-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a July 19, 1983 Regional Office (RO) decision, 
which assigned a 100 percent schedular rating for coronary 
artery disease status post myocardial infarction and coronary 
artery bypass grafting with a prospective 30 percent 
schedular rating to be assigned on August 1, 1984, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

2.  Whether a June 6, 1984 RO decision, which assigned a 30 
percent schedular rating for coronary artery disease status 
post myocardial infarction and coronary artery bypass 
grafting, should be revised or reversed on the grounds of 
CUE.

3.  Whether a June 6, 1984 RO decision, which denied a claim 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), should be revised or reversed on the 
grounds of CUE.

4.  Entitlement to an effective date prior to November 23, 
1992 for the award of a 60 percent disability evaluation for 
coronary artery disease with myocardial infarction and 
coronary artery bypass grafting residuals.

5.  Entitlement to an effective date prior to November 16, 
1992 for the award of TDIU.

6.  Entitlement to an increased rating for coronary artery 
disease with myocardial infarction and coronary artery bypass 
grafting residuals, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty June 1956 to January 1978.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by Regional Offices 
(RO) of the Department of Veterans Affairs (VA).  The Roanoke 
RO initially held jurisdiction in this case.  In pertinent 
part, a March 1993 rating decision denied a rating in excess 
of 30 percent for the veteran's coronary artery disease.  In 
October 1993, the RO granted a 60 percent rating for coronary 
artery disease, and assigned a November 23, 1992 effective 
date of award.  An April 1994 RO decision granted entitlement 
to TDIU, and assigned a November 16, 1993 effective date of 
award.  In August 1996, the veteran appeared and testified in 
Washington, D.C., before C.W. Symanski, who is the Veterans 
Law Judge rendering the final determination in these claims 
and was designated by the Chairman of the Board to conduct 
that hearing.  38 U.S.C.A. § 7102(b) (West 2002).  The Board 
remanded the claims to the RO in March 1997 for additional 
development.  The veteran appeared at another hearing before 
the undersigned in November 1998.  Thereafter, the Columbia, 
South Carolina RO assumed jurisdiction over the case.  The 
Board remanded the claims to the RO in November 1999 for 
further development.  In February 2003, the RO first 
adjudicated the CUE claims pertaining to its July 19, 1983 
and June 6, 1984 decisions.  The RO has returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The RO's July 19, 1983 decision, which prospectively 
assigned a 30 percent rating for the veteran's coronary 
bypass grafting residuals upon the completion of his one-year 
post-operative recuperation period, did not constitute a 
final and binding decision subject to revision or reversal on 
the basis of CUE.

2.  The RO's June 6, 1984 decision, which assigned a 30 
percent rating for the veteran's coronary artery disease 
status post myocardial infarction and coronary artery bypass 
grafting, represented a reasonable application of the known 
facts to the law then in existence.

3.  The RO's June 6, 1984 decision, which denied entitlement 
to TDIU, represented a reasonable application of the known 
facts to the law then in existence.


CONCLUSIONS OF LAW

1.  The claim of whether a July 19, 1983 RO decision, which 
assigned a 100 percent schedular rating for coronary artery 
disease status post myocardial infarction and coronary artery 
bypass grafting with a prospective 30 percent schedular 
rating to be assigned on August 1, 1984, should be revised or 
reversed on the grounds of CUE is dismissed due to the 
absence of a controversy at issue.  38 U.S.C.A. §§ 5109A, 
7105(d) (West 2002); 38 C.F.R. §§ 3.105(a) (2002).

2.  The claim of whether a June 6, 1984 RO decision, which 
assigned a 30 percent schedular rating for coronary artery 
disease status post myocardial infarction and coronary artery 
bypass grafting, should be revised or reversed on the grounds 
of CUE is denied.  38 U.S.C. § 355 (West 1982); 38 C.F.R. 
§§ 3.102, 4.3, 4.104, Diagnostic Codes 7005, 7017 (1984).

3.  The claim of whether a June 6, 1984 RO decision, which 
denied entitlement to TDIU, should be revised or reversed on 
the grounds of CUE is denied.  38 U.S.C. § 355 (West 1982); 
38 C.F.R. § 4.16 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
during the pendency of this appeal.  In pertinent part, this 
law redefined VA's notice and duty to assist requirements.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  As 
addressed below, the Board will only issue final decisions on 
the CUE claims, and remand the additional claims for 
additional development.  The CUE claims involve questions of 
law based upon a retroactive review of the evidence of record 
at the time the RO decisions were made, and provisions of the 
VCAA do not apply.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (VCAA inapplicable to claim that RO decision contained 
CUE).  See also Juarez v. Principi, 16 Vet. App. 518, 521 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  
Nonetheless, the Board notes that the veteran and his 
representative have had ample opportunity to provide argument 
on these claims, and the Board finds that no prejudice 
accrues to the veteran in adjudicating these claims at this 
time.  

II.  Factual Summary

The veteran served on active duty June 1956 to January 1978.  
His Department of Defense Form 214 identifies his military 
occupational specialties as an "International Politico-
Military Affairs Officer" and a Comptroller.  His education 
included a Bachelors of Science (BS) in Engineering at the 
U.S. Naval Academy and a Masters of Art (MA) in Political 
Science at the University of Brazil.  He also had training in 
Air War College, Air Command and Staff College, Economics of 
National Security, Portuguese language course, Law 
Enforcement-Corrections course, Government Contract, 
Administrative Officers course, Squadron Officer School, and 
Special Investigations school.  His service medical records 
were significant for some abnormal electrocardiogram (ECG or 
EKG) readings, but he was not diagnosed with a cardiovascular 
disorder in service.

On his initial VA examination in November 1978, the veteran 
complained of pain and numbness of both upper arms and the 
chest upon exertion.  His symptoms lasted 5 minutes in 
duration, and were relieved by rest.  His physical 
examination demonstrated regular rate and rhythm of the heart 
without murmur or gallop.  A stress EKG was significant for a 
2-millimeter ST depression at a heart rate of 140.  He was 
given a diagnosis of mild coronary artery disease treated 
with Isordil and nitroglycerin (NTG).  

By means of a rating decision dated March 1979, the RO 
granted service connection for coronary artery disease, and 
assigned an initial 30 percent rating effective to the date 
of claim.  The RO also granted service connection for 
recurrent right inguinal hernia with an initial 10 percent 
rating assigned, and service connection for benign prostate 
hypertrophy, bilateral varicosities, degenerative changes of 
the thoracic spine, headaches and bilateral hearing loss with 
non-compensable ratings assigned for each.  Of note, the RO 
also denied a claim for service connection for residuals of 
pulmonary embolus.

By means of a VA Form 21-4138 filing received in September 
1982, the veteran filed a claim for service connection for a 
left foot and leg disability which he noted had been 
diagnosed as a growth on his ankle.  His VA clinic records 
noted his treatment for a cystic mass with a small nodule on 
the left ankle.  The RO denied his claim for service 
connection for a cystic mass of the left ankle in an October 
1982 rating decision.

In pertinent part, the veteran next filed a claim for an 
increased rating for coronary artery disease by means of a VA 
Form 21-4138 filed on March 29, 1983.  At that time, he 
requested the RO to obtain records from a hospitalization at 
the Richmond VA Medical Center (VAMC).  Records from the 
Richmond VAMC reveal that the veteran underwent a 5-day 
period of inpatient treatment beginning on March 25, 1983 due 
to complaint of chest pain.  At that time, he described a 
history of infrequent episodes of exertional chest pain, 
usually in the left anterior chest, which radiated into the 
left arm.  His symptoms were usually relieved by three to 
five minutes of rest or sublingual nitroglycerin.  On the day 
of admission, he had three 20-30 minute episodes of 
substernal chest pain which were unrelieved by rest or NTG.  
His physical examination and laboratory testing were 
unremarkable, and his symptoms subsided with a prescription 
of Nifedipine.  He was discharged with a diagnosis of 
unstable angina and prescriptions of Nifedipine, Transderm, 
and NTG as need (prn) for chest pain.  

On April 13, 1983, the veteran was admitted to the Naval 
Hospital in Bethesda, Maryland due to episodes of chest pain 
at rest which lasted 30 minutes in duration.  A cardiac 
catheterization was significant for three-vessel coronary 
artery disease.  He was discharged after 4-days of 
hospitalization with a diagnosis of coronary artery disease 
and continued prescriptions of Nifedipine and Transderm 
patch.  He was also instructed to diet and exercise as 
tolerated.

On April 19, 1983, the veteran reported to the emergency room 
at Potomac Hospital due to complaint of episodic, mildly 
severe chest pain which was not relieved by NTG.  At this 
time, he reported a two-day history of lethargy without 
definite dyspnea on exertion.  Following a work-up, he was 
given a diagnosis of acute myocardial infarction involving 
the high lateral wall, and transferred to the Naval Hospital 
in Bethesda, Maryland for further treatment.  On May 25, 
1983, the veteran underwent coronary bypass grafting of the 
left anterior descending, posterior descending, the first 
obtuse marginal, and the first diagonal coronary arteries.  
His post-operative period demonstrated that all wounds healed 
primarily without evidence of arrhythmias or evidence of 
perioperative infarction.  He was discharged on June 3, 1983 
with prescriptions of Ascriptin and Vitamin C, and instructed 
in a regular, no salt added diet.  He was also to have 
follow-up visitations in the Thoracic Surgery Clinic and the 
Cardiology Service.

By means of a rating decision dated July 19, 1983, the RO 
awarded a 100 percent schedular rating for coronary artery 
disease with myocardial infarction and bypass surgery 
effective from April 19, 1983.  The RO also assigned a 
prospective rating of 30 percent to become effective August 
1, 1984.  A July 26, 1993 RO letter included the following 
explanation of its decision:

"A temporary 100% evaluation for your 
service-connected heart condition has been 
assigned from 4-19-83 through a period of 
convalescence to 8-1-84, at which time the 
evaluation of this condition will return to 
30% and your combined evaluation will return 
to 40%."

In October 1983, the veteran informed the RO that he 
disagreed with its October 1982 determination which denied 
service connection for a cystic mass of the left ankle.  The 
RO issued a Statement of the Case (SOC) in November 1983, but 
the veteran did not appeal this decision to the Board.

In February 1984, the veteran submitted an Income-Net Worth 
and Employment Statement (VA Form 21-527).  At that time, he 
reported post-service employment with the U.S. Air Force from 
January to April 1978 with total earnings of $8,000 and two 
weeks lost from illness, as a Consultant Independent 
Contractor from May to December 1978 with total earnings of 
$32,000 and 1 month lost from illness, and as a Manager at 
Lake Land' or POA from February to March 1982 with total 
earnings of $5,000.  He deemed himself to have become totally 
disabled as of January to February 1979.  He also reported 
the following reasons for his unemployability:

I terminated self-employment as in Independent 
Contractor in 1979 because of my heart 
condition.  I took the job as manager with 
Land' or POA to help out our homeowner's 
association with the explicit understanding it 
would be no longer than 90 days.  Had I felt 
my physical condition would have been able to 
withstand the job, I would have taken it 
permanently.

In April 1984, the veteran underwent VA examination wherein 
he was clinically determined to have a "normal" examination 
of his cardiovascular system.  His peripheral circulation was 
noted as good, and an ECG was interpreted as "NORMAL."  An 
x-ray examination was negative for heart enlargement, but did 
demonstrate a 6-cm. soft tissue mass in the left lower lobe 
for which a tomography was recommended for further 
evaluation.  He was given a diagnosis of coronary artery 
disease post-operative (PO) coronary artery bypass with 
"good results."

In a rating decision dated June 6, 1984, the RO denied a 
claim of entitlement to TDIU, and determined that "[n]o 
change" was warranted in the 30 percent evaluation to become 
effective on August 1, 1984.  In so deciding, the RO noted 
the following clinical findings:

"Vet had CABG 5/25/83 with good results.  
His heart not enlarged.  BP 120/90.  Exam 
normal - regular rate + rhythm, good 
peripheral circulation."

On June 14, 1984, the RO received the tomography results 
which had been recommended to rule out (RO) the presence of a 
mass in the left lower lobe.  The tomography was interpreted 
as showing localized bulging of the posterior aspect of the 
left hemidiaphragm which was most likely due to eventration.  
The possibility of lipoma or myoma could not be excluded. 

On June 29, 1984, the RO issued another rating decision 
reviewing the tomography results, and continued the denials 
for an increased rating and entitlement to TDIU.

In July 1984, the veteran submitted a Notice of Disagreement 
(NOD) with the RO's June 1984 decision which read as follows:

Reference is made to your letter of July 6, 
1984, and previous correspondence regarding my 
service-connected VA disability rating.

This is to advise that this letter constitutes 
a Notice of Disagreement.

While in Maguire VA from March 25, 1983 until 
March 30, 1983, a VA representative at the 
hospital filed a claim for an increased 
disability rating.  I went to Maguire on March 
25 fearing that I was having a heart attack.  
A subsequent catheterization at Bethesda Naval 
Hospital on approximately April 15, 1983, I 
withstood a second heart attack and was 
continued to a hospital until coronary bypass 
surgery was performed on May 25, 1983, and 
remained for the normal recuperation period 
thereafter.

The VA participation/assistance consisted of 
your letter of May 4, 1983 (after the second 
heart attack) which stated that all "evidence 
of record including: hospital report for 
period 3/25/83 to 3/30/83" was reviewed and 
"heart condition remains at 30% evaluation."  
After verbally complaining to the VA 
headquarters in Washington, D.C., I received 
your June 27, 1983 letter assuring me that I 
need take no additional action and my 
"application for benefits" had been received.  
By letter dated July 26, 1983, you determined 
that a 100% rating for the heart condition had 
been assigned during the period 4/19/1983 
(second heart attack) through a period of 
convalescence to 8/01/84.  Either the first 
heart attack was omitted through an oversight, 
or your May 4, 1983 letter already gave a 
decision you chose not to reconsider or 
reverse.

A similar situation now prompts this Notice of 
Disagreement.  A decision was made one year 
ago to return the disability rating on the 
arbitrary date of 8/01/84.  I subsequently 
appealed this early decision on a long-
standing problem and was advised by letter 
dated 3/29/84, that I would undergo a medical 
examination.  An appointment was later given 
to me for April 28, 1984, at Maguire VA 
Hospital.

A nurse just gave me a rudimentary hearing and 
eye test and then sent me elsewhere at Maguire 
for a regular chest x-ray and an EKG.  I 
returned after completing those and had a 
brief chat with Dr. [J].  There was no 
physical exam, disrobing, touching or viewing 
by Dr. [J].

Subsequent to this exam of April 26, 1984, I 
was notified to report to Maguire on June 7, 
1984, for a retake of the chest x-rays.  The 
nurse, on June 7, 1984, said the original x-
ray had "shown something that caused great 
concern" and that she was "not at liberty to 
advise", however I could speak with the 
radiologist who was going to do a tomography 
to resolve the problem.  Prior to my 
departure, the radiologist said he was 
convinced there was no problem, but only some 
shadow had caused the original concern.

By letter dated June 13, 1984, your office 
said a review of all "evidence of record 
including: VA EXAM.  The evidence does not 
warrant a change in our previous 
determination" of some eleven months ago!  
Mr. [S] of your office, on July 16, 1984, 
informed me that the decision upon which the 
June 13, 1984 letter was based, was made on 
June 5, 1984, when Maguire and the radiology 
department was worried enough to have me 
rescheduled for the day after your decision 
was made.  Your decision might have been based 
on "part" of the "VA exam", but hardly the 
entire exam which was still in progress!  More 
appropriately, I contend it was based on 
upholding a decision "someone" made on July 
26, 1983!

I had brought this little discrepancy to the 
attention of your telephone counselors ... on 
June 16, 25 and July 6, 1984, which obviously 
prompted one more reiteration of your year-old 
decision on July 6, 1984 when your form letter 
said you had reviewed all "evidence of record 
including: TOMOGRAPHY REPORT OF 06-07-84" to 
cover your tracks.  Then Mr. [S] called me on 
July 16 to let me know your July 6 letter was 
coming!  I somewhat politely informed him that 
it had been received about a week prior to his 
call.

As a private citizen and veteran of some 27 
years of faithful service, it is impossible to 
know how you could make so many errors and 
continue to stand behind them.  My file is 
replete with VA errors on pay matters 
accompanied finally by a letter of apology 
from the VA.  There is also a documented foot 
disability that you denied and I was about to 
appeal when the entire left leg was 
immobilized and damaged to repair the coronary 
arteries.  Due to your delays and probably 
mishandling, I cannot honestly determine if 
the prior problem or the coronary artery 
surgery on the leg gives the present problems.

As stated above, this constitutes my Notice of 
Disagreement and appeal of the disability 
rating assigned by heart condition.  I am 
requesting, under the Freedom of Information 
Act, copies of all documents, letters, exams, 
and any other material used as a basis for 
your original decision conveyed to me by 
letter dated July 26, 1983, and your 
subsequent decision of June 6, 1984 ...

(emphasis original).

In August 1984, the veteran submitted another document 
entitled "NOTICE OF DISAGREEMENT" wherein the RO was 
requested to obtain outpatient treatment records from the 
Richmond VAMC from January to June 1984.

The RO issued an SOC in September 1984, but the veteran did 
not appeal the decision to the Board.  The SOC was issued 
without obtaining the veteran's clinic records from the 
Richmond VAMC.

III.  Applicable law and regulation

The law provides that a decision by the RO is subject to 
revision or reversal on the grounds of CUE.  38 U.S.C.A. § 
5109A (West 2002).  A valid claim of CUE requires three 
elements: (1) an assertion that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the pertinent statutory regulatory provisions were 
incorrectly applied; (2) the error must be undebatable and of 
the type that, had it not been made, the outcome of the case 
would have been manifestly different; (3) the determination 
of whether a decision contained CUE must be based on the 
record and law that existed at the time the decision was 
rendered.  Damrel v. Brown, 6 Vet. App. 242 (1994); citing 
Russell v. Principi, 3 Vet. App. 310 (1992).

In order to raise a valid claim of CUE, the veteran must 
specifically indicate what the error is and, unless clear on 
its face, he/she must also provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied February 3, 1994 (per curiam).  If the claimant 
fails to identify the specific error or fails to establish 
that the outcome of the case would have been manifestly 
different but for the error, the claim that a prior decision 
was based on CUE should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Or stated 
differently, a successful claim for CUE requires a showing 
that the error was "outcome determinative." Bustos v. West, 
179 F.3d. 1378, 1381 (Fed. Cir. 1999).

The law in effect at the time of the RO's decisions in 1983 
and 1984 provided for disability ratings based on the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 355 (West 1982); 38 C.F.R. § 4.1 (1983-84).  
Separate diagnostic codes identified the various 
disabilities.  Where there was a question as to which of two 
evaluations should be applied, the higher evaluation was to 
be assigned if the disability more closely approximated the 
criteria required for that rating.  Otherwise, the lower 
rating would be assigned.  38 C.F.R. § 4.7 (1983-84).  The 
determination of whether an increased evaluation was 
warranted was to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The claimant bore the burden of establishing entitlement to 
VA benefits but, when there was an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
was given to the claimant.  38 C.F.R. §§ 3.102, 4.3 (1983-
84).

The severity of a cardiovascular disability was ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.104.  The rating schedule provided that a 100 percent 
evaluation was warranted for coronary artery bypass surgery 
residuals for a period of one year following the surgery.  
38 C.F.R. § 4.104, Diagnostic Code 7017 (1983-84).  
Thereafter, the rating was to be based upon the criteria for 
arteriosclerotic heart disease with a minimum 30 percent 
rating to be assigned.  Id.  Notes following Diagnostic Code 
7017 indicated that authentic myocardial insufficiency with 
arteriosclerosis could be substituted for occlusion, and that 
the 100 percent schedular rating would commence after an 
initial grant of a one-month convalescence rating under 
38 C.F.R. § 4.30.

The criteria for evaluating arteriosclerotic heart disease, 
pursuant to Diagnostic Code 7005, read as follows:

7005  Arteriosclerotic heart disease:

During and for 6 months following acute illness 
from coronary occlusion or thrombosis, with 
circulatory shock,etc., .............100
After 6 months, with chronic residual findings of 
congestive 
heart failure or angina on moderate exertion or 
more than
sedentary employment precluded.....................................100
Following typical history of acute coronary 
occlusion or
thrombosis, as above, or with history of 
substantiated
repeated anginal attacks, more than light manual 
labor
not feasible...............................................................60
Following typical coronary occlusion or thrombosis, 
or 
with history of substantiated anginal attack, 
ordinary
labor feasible.............................................................30

Total disability ratings for compensation were assignable 
where the schedular rating was less than total, when the 
disabled person was, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there was only one such disability, that disability was 
ratable as 60 percent or more, and that, if there were two or 
more disabilities, there was at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (1983-84).  A claimant who did not meet the 
criteria of 38 C.F.R. § 4.16(a) but nonetheless was deemed 
unemployable due to service connected disability was entitled 
to have the claim submitted to the Director, Compensation and 
Pension Service for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b) (1983-84).

IV.  CUE - RO's July 19, 1983 prospective rating

In the July 19, 1983 decision, the RO granted the veteran a 
100 percent schedular rating following his myocardial 
infarction and coronary bypass surgery effective April 19, 
1983.  At that time, the RO informed the veteran that the 100 
percent schedular rating was "temporary" "through a period 
of convalescence to 8-1-84, at which time the evaluation of 
this condition will return to 30%."  The veteran essentially 
argues that the RO committed CUE by prospectively reducing 
his 100 percent disability rating to 30 percent to take 
effect on August 1, 1984.  

Section 3.105(a), title 38, Code of Federal Regulations, 
provides that "previous determinations which are final and 
binding ... will be accepted as correct in the absence of 
[CUE]."  The provisions of 38 U.S.C.A. § 5109A, which 
authorize VA to revise a prior RO "decision" on the basis 
of CUE, were meant to be a codification into law of 38 C.F.R. 
§ 3.105(a).  P.L. 105-111, § 1(a), Nov. 21, 1997, 111 Stat. 
2271.  See generally Simmons v. Principi, 17 Vet. App. 104, 
109 (2003).  Accordingly, a decision must be "final and 
binding" in order to be subject to collateral attack under 
38 U.S.C.A. § 5109A.  Id.  

In July 1983, the RO correctly determined that the veteran 
was entitled to a 100 percent schedular evaluation for the 
one-year period following his bypass surgery, and that such 
rating was subject to a reduction at the end of such period.  
38 C.F.R. § 4.104, Diagnostic Code 7017 (1983-84).  At a 
minimum, a 30 percent rating was to be assigned and the 
prospective rating by the RO did not constitute a "final and 
binding" decision.  Rather, the prospective rating 
represented the RO's recognition that the veteran's 
disability status would have to be revisited following the 
one-year convalescence period.  The veteran's claim of CUE in 
the RO's July 19, 1983 does not pertain to a "final and 
binding" RO decision and must be dismissed as there is no 
issue of controversy before the Board.  38 U.S.C.A. §§ 5109A, 
7105(d) (West 2002).  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

V.  CUE - June 6, 1984 RO decision to assign a 30 
percent rating for coronary artery disease status post 
coronary artery bypass grafting

In its June 6, 1984 decision, the RO did produce a final and 
binding decision which assigned a 30 percent rating for 
coronary artery disease following the termination of the 
recuperation period from the veteran's bypass grafting in 
1983.  This decision, therefore, is subject to revision or 
reversal on the basis of CUE pursuant to 38 U.S.C.A. § 5109A.

As indicated above, a valid claim of CUE must specifically 
indicate what the error of fact or law is and, unless clear 
on its face, provide persuasive reasons why the decision 
would have been manifestly different but for the error.  See 
Fugo, 6 Vet. App. at 44.  The veteran argues that the RO 
committed CUE in its June 6, 1984 decision by not assigning a 
rating higher than 30 percent, but the claimed errors of law 
and/or fact committed by the RO lack some degree of 
specificity.  The VA claims process is a uniquely pro-
claimant system, and VA has a duty to liberally construe all 
possible theories of entitlement to VA benefits.  See 
generally Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  The Board, however, is not required to conjure up 
issues that were not raised by a claimant. See Redding v. 
West, 13 Vet. App. 512 (2000).  In viewing the contentions 
advanced by both the veteran and his representative in the 
light most favorable to his claim, the Board finds that the 
veteran has reasonably argued that the RO committed CUE in 
its June 6, 1984 decision as follows:

(1) the veteran claims that he met the 
schedular criteria for at least a 60 percent 
rating under Diagnostic Code 7005;
(2) the veteran claims that VA failed in its 
duty to assist him by not providing him an 
adequate examination and/or by not obtaining 
his VA clinic records;
(3) the veteran claims there had been no 
change in his physical condition to account 
for the 30 percent rating assigned in 1984 


and the 60 percent rating eventually awarded 
many years later; 
(4) the veteran claims that the RO had 
predetermined the 30 percent rating without 
review of the evidence of record; and
(5) the veteran claims that the RO did not 
account for his donor graft scarring and 
residual left lower extremity pain, as well as 
abnormal chest x-ray and tomography findings, 
in the 30 percent evaluation.

In its June 6, 1984 decision, the RO determined that the 
veteran did not meet the criteria for a rating in excess of 
30 percent for his coronary artery disease status post 
myocardial infarction and coronary bypass grafting residuals.  
In so holding, the RO specifically referred to clinical 
findings contained in the April 1984 VA examination report 
which indicated a diagnosis of "coronary artery disease - 
P.O. coronary artery bypass [with] good results."  This 
diagnosis was supported by normal physical findings, normal 
EKG findings, and no evidence of heart enlargement on chest 
x-ray examination.  

The veteran alleges that he met the criteria for at least a 
60 percent rating under Diagnostic Code 7005.  In this 
respect, he claims that a history of substantiated anginal 
attacks had been established, and that he was physically 
incapable of performing substantially gainful employment.  
See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1984).  At the 
time of the RO's decision, the veteran did assert that he was 
unable to perform managerial work due to his cardiovascular 
disorder.  However, his lay opinion, in and of itself, was 
not competent to speak to the medical question regarding his 
physical limitations due to his cardiovascular disorder.  See 
Grottviet v. Brown, 5 Vet. App. 91, 93 (1993) (lay person not 
competent to speak to medical causation of symptoms or 
disability).  Cf. Colayong v. West, 12 Vet. App. 524, 540 
(1999) (Board denial of TDIU reversed as it substituted its 
own opinion in place of competent medical evidence of 
unemployability due to service connected disability).  The 
medical evidence of record before the RO did not demonstrate 
that the veteran experienced significant residual disability 
following his bypass grafting, such as continued anginal 
attacks, dyspnea on exertion, or work limitations.  The 
veteran essentially is voicing his 


disagreement with how the RO weighed and evaluated the 
evidence of record in June 1984, and such as argument cannot 
form the basis of a CUE claim.  See Russell, 3 Vet. App. at 
313-14 (1992) (en banc) ("In order for there to be a valid 
claim of [CUE], . . . the claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated").

The veteran next claims that the RO committed CUE in its June 
1984 decision by failing to provide him an adequate 
examination, and by failing to obtain his VA clinical 
records.  According to the veteran, his April 1984 VA 
examination consisted of a cursory examination by a nurse and 
a brief interview by a medical doctor.  An allegation that VA 
failed to provide an adequate examination does not constitute 
grounds for CUE as there is no way of knowing whether another 
examination would have yielded findings that would have 
manifestly changed the outcome.  Cook v. Principi, 318 F.3d 
1334, 1348 (Fed. Cir. 2002).  Similarly, the RO's failure to 
obtain the veteran's VA clinical records cannot form the 
basis for a CUE claim.  Id. at 1346.  

The veteran raises additional factual issues which, he 
believes, establishes his entitlement to at least a 60 
percent evaluation in June 1984.  Generally, he asserts that 
there has been no change in his physical condition to account 
for the 30 percent rating assigned in 1984 and the 60 percent 
rating eventually awarded in 1993.  He additionally notes 
that his employer had provided him a commercial golf cart in 
the late 1980's and early 1990's due to physical limitations 
caused by his cardiovascular disorder.  A CUE claim is 
limited to the facts before the RO at the time of its 
decision, and later factual evidence of record has no bearing 
on the validity of the RO's June 1984 decision.  Damrel, 6 
Vet. App. 242 (1994).  The veteran is arguing facts not 
before the RO at the time of his June 1984 decision, and this 
line of argument cannot form the basis for a CUE claim. 

The veteran also argues that the RO had predetermined the 30 
percent rating, pursuant to the prospective rating provided 
in its July 19, 1983 decision, without review of the evidence 
of record.  This argument is meritless as the RO's June 6, 
1984 decision was clearly based upon the results of the April 
1984 VA examination.  


See Francisco v. Brown, 7 Vet. App. 55 (1994) (the most 
probative evidence regarding the current degree of impairment 
generally consists of records generated in proximity to and 
since the claim on appeal). 

Finally, the veteran argues that the 30 percent rating 
provided by the RO in June 1984 failed to take into account 
the disability resulting from his donor graft site and 
residual left lower extremity pain, and abnormal findings on 
his chest x-ray and tomography.  The veteran did provide some 
lay report of left extremity pain, related to either a non-
service connected cystic mass of the left ankle and/or the 
donor graft site.  The April 1984 VA examination report, 
however, noted good peripheral circulation, and there was no 
medical evidence of residual disability involving the left 
lower extremity.  There was also no competent evidence of 
record linking an abnormality of the left lower lobe to his 
cardiovascular disorder, but the Board does note that the RO 
had previously denied a claim for residuals of pulmonary 
embolus.  In any event, the symptoms and disability claimed 
by the veteran were not among the criteria for establishing a 
higher rating under Diagnostic Code 7005.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (consideration of factors 
which are wholly outside the rating criteria provided by the 
regulations is error as a matter of law).

On this record, the Board finds that the veteran failed to 
meet his initial burden of establishing his entitlement to a 
rating in excess of 30 percent for his cardiovascular 
disorder at the time of the June 6, 1984 RO decision.  In 
this respect, there was no competent evidence before the RO 
that the veteran manifested significant residual disability 
following his bypass grafting, such as continued anginal 
attacks, dyspnea on exertion, or work limitations.  See 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1984).  Therefore, 
the Board finds that the RO's June 6, 1984 decision, which 
assigned a 30 percent rating for the veteran's coronary 
artery disease status post myocardial infarction and coronary 
artery bypass graft, represented a reasonable application of 
the known facts to the law then in existence.  The veteran's 
claim to revise or reverse this decision on the basis of CUE 
is denied.


VI.  CUE - June 6, 1984 RO denial of TDIU

The veteran finally claims that the RO committed CUE in its 
June 6, 1984 decision by failing to award a TDIU rating.  At 
the time of the decision, the veteran was in receipt of a 30 
percent rating for his coronary artery disease status post 
myocardial infarction and coronary artery bypass graft, and a 
10 percent rating for right inguinal hernia.  Service 
connection was also in effect for benign prostate 
hypertrophy, bilateral varicosities, degenerative changes of 
the thoracic spine, headaches and bilateral hearing loss 
which were evaluated as non-compensable in degree.  As a 
matter of law, the veteran did not meet the criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

The veteran vaguely argues that the RO should have awarded 
him a TDIU rating in June 1984.  He did claim unemployability 
at the time of the RO's June 1984 decision, but he did not 
submit any competent evidence in support of his allegation.  
The evidence of record before the RO showed that the veteran 
possessed undergraduate and post-graduate degrees with an 
established work history involving sedentary occupations.  As 
indicated above, there was no competent medical evidence of 
record before the RO that his claimed unemployability was due 
to service connected cause.  Thus, there was no basis for a 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).  The veteran himself contradicts his own arguments 
of unemployability in 1984 by conceding he was able to engage 
in substantially gainful employment, albeit with the 
assistance of a golf cart, until 1992.  The Board must limit 
its review of the record to the facts before the RO at the 
time of its June 1984 decision, and the veteran's factual 
disagreements with that decision cannot form the basis for a 
CUE claim.

The veteran also raises an argument that the RO did not 
consider his left lower extremity disability and abnormal 
left lower lobe findings when adjudicating his TDIU claim.  
The evidence of record before the RO did not include any 
clinical evidence of residual disability of the left lower 
extremity associated with the bypass grafting, and a March 
1997 Board decision has denied the veteran's claim for an 


effective date prior to April 26, 1993 for the grant of 
service connection for impaired venous circulation of the 
left lower extremity.  A March 1979 RO decision also denied a 
claim for service connection for residuals of pulmonary 
embolus.  As addressed above, any allegation that VA failed 
to provide an adequate examination and/or obtain VA clinic 
records cannot form the basis for a CUE claim.  Cook, 318 
F.3d at 1334.

In summary, the Board finds that the RO's June 6, 1984 
decision, which denied entitlement to TDIU, represented a 
reasonable application of the known facts to the law then in 
existence.  The veteran's claim to revise or reverse this 
decision on the basis of CUE is denied.


ORDER

The claim that the RO committed CUE in its July 19, 1983 
decision, which assigned a 100 percent schedular rating for 
coronary artery disease status post myocardial infarction and 
coronary artery bypass graft with a prospective 30 percent 
schedular rating to be assigned on August 1, 1984, is 
dismissed.

The claim that the RO committed CUE in its June 6, 1984 
decision, which assigned a 30 percent schedular rating for 
rating for coronary artery disease status post myocardial 
infarction and coronary artery bypass graft, is denied.

The claim that the RO committed CUE in its June 6, 1984 
decision, which denied a claim of entitlement to TDIU, is 
denied.


REMAND

The Court of Appeals for Veterans Claim has emphasized that 
the new section 5103 provisions of the VCAA require VA to 
inform the claimant of information or evidence necessary to 
substantiate a claim as well as the relative duties on the 
part of the claimant and VA in obtaining such information or 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  The August 2001 and June 2002 VCAA notices sent 
to the veteran refer to the types of evidence necessary to 
substantiate a service connection claim, but do not inform 
the veteran of the types of information or evidence necessary 
to substantiate his claims for an earlier effective date of 
award and an increased disability evaluation.  The case must 
be remanded to the RO as the veteran has not been provided 
notice which complies with the language of 38 U.S.C.A. 
§ 5103.  On remand, the RO should inform the veteran that he 
has a one-year period to respond to his VCAA notice.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The Board also notes that the veteran's claim for an 
increased rating for coronary artery disease was first 
adjudicated by the RO in 1993.  On January 12, 1998, new 
regulations became effective with respect to the criteria to 
be considered in evaluating arteriosclerotic heart disease 
under Diagnostic Code 7005.  See 62 Fed. Reg. 65207 (Dec. 11, 
1997).  There were further minor changes to the criteria 
pertaining to cold injury residuals which are not pertinent 
to the claim on appeal.  See 63 Fed. Reg. 37778 (July 14, 
1998).  Prior to the effective date of the new regulations, 
the veteran's claim for an increased rating may only be 
evaluated under the older criteria.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  However, 
from and after the effective date of amendment, the Board 
must consider both the old and the new criteria and apply the 
version most favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The July 2002 VA examination report estimated the veteran's 
metabolic activity at two to three MET's.  See 38 C.F.R. 
§ 4.104 (2003) (One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute).  Per regulation, MET's must be determined by 
laboratory testing unless exercise cannot be done for medical 
reasons.  38 C.F.R. § 4.104, NOTE 2 (2003).  It appears that 
a laboratory determination of the veteran's MET's by exercise 
testing was not performed on the basis that the veteran had 
an upcoming VA appointment for a stress thallium test.  VA 
clinic records indicate that a stress test was performed in 
October 2002, but the complete results are not of record.  
The RO must obtain the entire report from the veteran's 
October 2002 stress test, and provide the veteran with VA 
examination that is both based on review of the claims 
folder, and provides a laboratory measurement of the 
veteran's cardiovascular capacity in terms of MET's.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran notice 
of the types of information or evidence 
necessary to substantiate his claims for 
an earlier effective date of award and an 
increased disability evaluation.  This 
notice should inform the veteran that he 
has a one-year period to respond to his 
VCAA notice.  The RO should also ensure 
that all notification and development 
action required by 38 U.S.C.A. § 5103A 
(West 2002) are fully complied with and 
satisfied.

2.  The RO should obtain the complete 
clinical records from the Charleston, VA 
Medical Center since October 2002, to 
include the complete results of the stress 
test performed in October 2002.  The RO 
should also contact the veteran and 
request him to identify any other VA 
and/or non-VA clinical records which may 
be pertinent to his claim on appeal.

3.  Upon completion of the above, the 
veteran should be afforded VA examination, 
with benefit of review of this claims 
folder, in order to determine the nature 
and severity of his cardiovascular 
disorder.  The examiner should review the 
entire contents of the claims folder, to 
include the results of multiple stress 
tests of record.  The examiner should 
conduct all necessary tests to determine 
whether the veteran manifests chronic 
congestive heart failure, or a left 
ventricular ejection fraction of less than 
30 percent.  The examiner should also 
conduct exercise testing to determine the 
veteran's cardiovascular capacity to be 
expressed in terms of MET's.

In the event that exercise testing can not 
be performed for medical reasons, the 
examiner should expressly indicate that 
exercise testing is contraindicated and 
provide an estimate of the veteran's level 
of activity expressed in MET's which is 
supported by specific examples, such as 
slow stair climbing or shoveling snow, 
that result in dyspnea, fatigue, angina, 
dizziness, or syncope.

4. Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and an 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



